Exhibit 10.1

 

    

June 18, 2012

 

Mr. Edward J. Lehner

[REDACTED]

 

Dear Eddie:

 

 

 

Roger W. Lindsay

Sr. VP Human Resources

roger.lindsay@ryerson.com

312.292.5040 Direct

312.292.5320 Fax

 

227 W. Monroe, 27th Floor

Chicago, Illinois 60606

  

We are pleased to offer you the position of Executive Vice President and Chief
Financial Officer of Ryerson Inc. (the “Company”) reporting to the Chief
Executive Officer.

 

Below are the general terms and conditions of our offer. The Effective Date of
this Agreement will be the date you are notified by me of the successful
completion of a background investigation and your start date will be 1st August,
2012. This offer is contingent upon verification of your eligibility to work in
the United States and execution by you of the Company’s standard application
form and employee confidentiality and trade secret agreements.

 

COMPENSATION

 

Your base annual salary will be $450,000, to be paid periodically in accordance
with the Company’s regular payroll process and procedures during your employment
and will be subject to all required withholdings. Additionally, you will be
eligible to participate in the Company’s Annual Incentive Plan (“AIP”) program,
commencing with the year 2012. Any 2012 payout will be prorated for the time you
are employed by Ryerson. The AIP is 75% of base salary for “on-target”
performance.

 

On joining the company you will receive a one-time $200,000 gross payment. This
payment will be repayable in the event that you voluntarily leave the company
without Good Reason within two years of your start date. Any repayment
obligation will be due within 90 days of your resignation without Good Reason.
For purposes of this Agreement, you shall have Good Reason to resign from the
Company if, without your prior written agreement: (i) your base salary is
reduced; (2) your duties and responsibilities with the Company are materially
changed; (3) your participation in the AIP is discontinued; and/or (4) you are
assigned duties inconsistent with your status or position.

 

You will be eligible to participate in the Company’s Participation Plan (the
“Plan”) subject to the terms and conditions of the Plan, with an allocation of
performance units equal to 1.0 percentage point of the management allocation.

 

LOGO [g375077g29q19.jpg]



--------------------------------------------------------------------------------

   Mr. Edward Lehner    Page 2

 

    

 

VACATION

 

You will be entitled to two (2) weeks of paid vacation for the balance of 2012
and four (4) weeks of
paid vacation annually thereafter.

 

BENEFITS

 

You and your qualified dependents will be eligible for coverage under the
Company’s health insurance
programs, which provide medical, dental and vision benefits under the terms of
those plans. In
addition, the Company provides life insurance, short-term and long-term
disability benefits and
voluntary life and accidental death and dismemberment insurance. You will also
be eligible to enroll in
the Company’s 401(k) plan.

 

TEMPORARY LIVING

 

The company will, for a maximum period of twelve months from your start date
(the “Temporary
Living Period”), provide you with financial support to cover your temporary
living expenses in
Chicago. This financial support will be at a level sufficient to cover the
following: (1) the rent of a
studio apartment in the loop area of Chicago; (2) reasonable household living
expenses including
utilities, telephone, cable, rental furniture and internet access; and (3) one
round trip economy ticket per
week to Cleveland. All other expenses will be a cost to you.

 

RELOCATION ASSISTANCE

 

After your Temporary Living Period ends, the Company will provide relocation
assistance, including
home sale closing costs and real estate agent fees, home purchase closing costs,
packing and
transportation of household goods, two house hunting trips, final move expenses,
and tax gross up per
Ryerson policy, which provides a payment equal to the tax on the taxable
reimbursements. Moving
arrangements would be handled by Ryerson’s relocation management provider.

 

AT WILL EMPLOYMENT

 

Except as otherwise provided herein, your employment with the Company is at
will, and either you or
the Company may terminate your employment at any time, with or without cause. We
ask that you give
us at least 30 days’ notice if you wish to terminate your employment.

 

LOGO [g375077g29q19.jpg]



--------------------------------------------------------------------------------

   Mr. Edward Lehner    Page 3

 

    

 

SEVERANCE

 

In the event that the Company terminates your employment without Cause, then the
Company shall pay
you fifty-two (52) weeks (the “Severance Period”) of your then current base
salary, which payment
shall (a) be subject to and reduced by all necessary and required withholdings
and deductions, (b) be
paid to you in periodic installments in accordance with the Company’s regular
payroll schedule, and (c)
be contingent upon your execution of a mutual release acceptable to you and the
Company, through
which you will release the Company and its affiliates from any and all claims
and the Company and its
affiliates shall similarly release you from any and all claims, as well as a
non-compete agreement
which shall limit you from competing with the Company during the Severance
Period to the extent
allowed by applicable law.

 

For purposes of this Agreement, the term Cause shall mean: (1) your repeated
failure or refusal to
perform your material duties and responsibilities provided such failure or
refusal is not cured within 30
days of your receipt of the Company’s written notice thereof; (2) the willful
misappropriation of the
funds or property of the Company; and (3) indictment, arrest or conviction in a
court of law for, or the
entering of a plea of guilty or no contest to, a felony.

 

This Agreement is intended to comply with Section 409A of the Internal Revenue
Code, to the extent
applicable. Notwithstanding any provision herein to the contrary, this Agreement
shall be interpreted
and administered consistent with this intent. If this Agreement provides for
multiple severance
payments, each separate payment provided pursuant to its terms shall be treated
as a separate
“payment” for purposes of Section 409A. In addition, if you are properly deemed
a “specified
employee” within the meaning of Section 409A, as determined by the Company under
its Section 409A
administrative policies, any severance payment made to you under this Agreement
shall not be made
earlier than six (6) months after the Termination Date to the extent necessary
not to incur additional tax
under Section 409(a)

 

Notwithstanding the foregoing, the Company’s obligation to make severance
payments to you, if any,
pursuant to this paragraph shall terminate in the event you secure employment,
either as an employee
or an independent contractor, with Platinum Equity LLC or one of its affiliates.
Upon the expiration of
the Company’s obligation to make severance payments, any non-compete agreement
will likewise
terminate.

 

LOGO [g375077g29q19.jpg]



--------------------------------------------------------------------------------

   Mr. Edward Lehner    Page 4

 

    

 

NO EXISTING AGREEMENT VIOLATION

 

You warrant to the Company that you are not aware of any existing agreement
between you and any
third party that prohibits your employment by the Company. Further, to the
extent that you are party to
any confidentiality or nondisclosure agreement, you agree to comply with all
such agreements and to
not use any confidential trade secret information of any third party while
employed by the Company.

 

GENERAL

 

You agree that the provisions of this letter are severable; and if any portion
thereof shall be declared
unenforceable, the same shall not affect the enforceability of all other
provisions hereof. It is the intent
of the parties to this letter that if any portion of this letter contains
provisions which are held to be
unreasonable then, in such event, a court shall fix the terms of this agreement
or shall enforce the terms
and provisions hereof to the extent deemed reasonable by the court.

 

This letter and the terms and conditions hereof are to be construed, governed
and interpreted in
accordance with the laws of the state of Illinois, without giving effect to its
conflict of law principles.

 

Should you have any questions about this letter, please contact Roger Lindsay at
312-292-5040. Two
copies of this letter are enclosed. Please sign both copies and return one to
me.

     Very truly yours,      /s/ Roger W.
Lindsay                                              

Roger W. Lindsay

Senior Vice President, Human Resources

     AGREED TO AND ACCEPTED:      /s/ Edward J.
Lehner                                              Edward J. Lehner
                                                 Date 6/22/2012      On behalf
of Ryerson Inc.      /s/ Roger W.
Lindsay                                             

Roger W. Lindsay

Senior Vice President, Human Resources

 

LOGO [g375077g29q19.jpg]